Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/30/2021 in which Claims 1, 3, 5-7, 12-15, 21, 22 are pending and Claims 8-11, 16-19 are cancelled.
Response to Arguments
2.	Applicant’s arguments, see pages 8-9, filed 3/30/2021, with respect to the rejection(s) of claim(s) 1 under Alameh, Inoue and Tanaka have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Lockwood.
3.	Applicant’s arguments, see pages 10-11, filed 3/30/2021, with respect to the rejection(s) of claim(s) 7, 15 under Alameh, Inoue, Tanaka and Zhou have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Lockwood and Cho et al.
Claim Objections
4,	Claim 15 objected to because of the following informalities:  8th paragraph, line 2 should read “object, and the single receiver is configured to receive the infrared light”.  9th paragraph, line 1 should read “wherein the single receiver is configured to receive the infrared light and the visible light”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3, 5, 6, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0294938 to Alameh et al (“Alameh”) in view of U.S. Patent 10,359,310 to Inoue et al (“Inoue”) in further view of U.S. Patent 8,170,621 to Lockwood and in further view of U.S. Patent 10,136,076 to Tanaka et al (“Tanaka”).
As to Claim 1, Alameh teaches an optical sensor (optical sensor 1, see ¶ 0035; Figs. 2 & 4A), comprising: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5. Each respective photoelectric device is oriented so as to correspond to the respective surface proximate to which the respective photoelectric device is positioned, and the sensing assembly is operated so that infrared light is communicated between the second photoelectric  wherein the emitter is configured to emit an infrared light to an external object (The sensing assembly is operated so that light is emitted from the phototransmitters, reflected by the object, and received by the photoreceiver, see Abstract; the sensing assembly 4 operates in particular by transmitting one or more (typically multiple) infrared signals 13 out of the sensing assembly, the infrared signals 13 being generated by one or more infrared phototransmitters…portions of the infrared signals 13 are then reflected by an object or objects that is/are present such as the hand 11, see ¶ 0024), and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor (portions of the infrared signals 13 are then reflected by an object or objects that is/are present such as the hand 11 [external object]…the reflected signals 15 are in turn sensed by one or more infrared light sensing devices or photoreceivers, see ¶ 0024; in some cases it may be desirable to actuate all of the phototransmittcrs simultaneously to increase the overall intensity of the light emitted by the sensing assembly, which can increase the overall amount of 
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements PD0 to PD4…each of the light-receiving elements PD0 to PD4 denotes an aggregration of plural light-receiving elements PD that are arranged to be lined up along a prescribed concentric circle, see Col. 6, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
so as to adjust a brightness of a light-permeable display screen according to the ambient brightness.
Lockwood teaches a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness (proximity sensor 26 [single receiver] may emit a beam of electromagnetic radiation, e.g. infrared, and detect a return signal [receives a visible light] after the beam bounces off an object near mobile phone 10…proximity sensor 26 may emit an electromagnetic or electrostatic field and detect changes in the field as an object proximate mobile phone 10 enters the field emitted by the sensor, see Col. 8, lines 30-44; in the event proximity sensor 26 detects an object proximate mobile phone 10 and accelerometer 28 determines the orientation of the phone as vertical, processor 30 of the mobile phone may infer that the phone has been raised to the user's head to listen and talk to the other person on the call and may, therefore, turn off display 14, see Col. 8, lines 50-57; Fig. 4). Examiner construes the proximity sensor as the single receiver and that light emitted from the sensor is returned and detected by the proximity sensor, e.g. detecting ambient brightness, to determine its distance from the object, whereby the proximity sensor then determines that the object is within a threshold distance of the mobile phone and turns off the display, e.g. adjusting the brightness.

Alameh, Inoue and Lockwood do not expressly disclose wherein the single receiver is configured to receive the infrared light and the visible light at different times.
Tanaka teaches wherein the single receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue and Lockwood with Tanaka to teach wherein the single receiver is configured to receive the infrared light and the visible light at different times. The suggestion/motivation 
As to Claim 3, depending on Claim 1, Alameh does not explicitly teach wherein the emitter has a center coinciding with a center of the base plate. However, Alameh teaches along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318 (see ¶ 0037; Fig. 5). Examiner construes that within the sensing assembly mounted on the circuit board, the phototransmitter is centrally arranged on the circuit board since it is arranged within the center of and equally spaced from each of the phototransmitters.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach the emitter having a center coinciding with a center of the base plate. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
As to Claim 5, depending on Claim 1, Alameh teaches wherein the ring shape comprises a rectangle ring shape or a circular ring shape (Figure 5 illustrates photoreceivers 312, 314, 316 and 318 are formed continuously in a ringlike structure, e.g. rectangular ring structure, around the phototransmitter 320 . 
As to Claim 6, depending on Claim 1, Alameh teaches a separator arranged between the emitter and the receiver (single photoreceiver that is surrounded on its sides by three phototransmitters that equally-spaced apart from one another as one proceeds around the photoreceiver, see ¶ 0032; In the alternate arrangement, the sensing assembly 300 does not employ phototransmitters on the inclined surfaces 302, 304, 306 and 308, but rather has mounted on those surfaces first, second, third and fourth photoreceivers 312, 314, 316, and 318, respectively. Further, instead of employing a photoreceiver along the top surface 310, instead a phototransmitter 320 is mounted along (or, more particularly, recessed within) that surface. Given this design, in contrast to the embodiments of FIGS. 3 and 4, see ¶ 0037). Examiner construes that the alternate arrangement would employ a single phototransmitter surrounded on its sides by three photoreceivers equally-spaced apart from one another around the phototransmitter where the spacing around the phototransmitter would reasonably be considered a separator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach a separator arranged between the emitter and the receiver. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
 wherein the receiver is coaxial with the emitter (Figure 5 illustrates photoreceivers 312, 314, 316 and 318 are formed continuously in a ringlike structure around the phototransmitter 320 where the photoreceivers are formed coaxially with phototransmitter 320, see ¶ 0039; Fig. 5).
As to Claim 22, depending on Claim 1, Alameh teaches wherein the receiver is coupled to the base plate and the base plate is configured for signal communication between the receiver and a processor (Each respective photoelectric device is oriented so as to correspond to the respective surface [base plate] proximate to which the respective photoelectric device is positioned, and the sensing assembly is operated so that infrared light is communicated between the second photoelectric device [processor] and at least two of the first photoelectric devices [receiver], whereby the location of the object can be determined based upon the communicated infrared light, which is reflected off of the external object during transit, see ¶ 0009; light emitted from the phototransmitter 320 [processor], upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318 [receiver], see ¶ 0037; Fig. 5).
7.	Claims 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0294938 to Alameh et al (“Alameh”) in view of U.S. Patent 10,359,310 to Inoue et al (“Inoue”) in further view of U.S. Patent Application 8,170,621 to Lockwood in further view of Chinese Patent Application 206948392 to Zhou et al (“Zhou”) (relied upon English Translation) in further view of U.S. Patent 10,136,076 to .
As to Claim 7, Alameh teaches an electronic device, comprising: an optical sensor (mobile device having an optical sensor, see ¶ 0028; sensing assembly 4, see ¶ 0031; Fig. 3), wherein the optical sensor comprises: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); wherein the emitter is configured to emit an infrared light to an external object (The sensing assembly is operated so that light is emitted from the phototransmitters, reflected by the object, and received by the photoreceiver, see Abstract; the sensing assembly 4 operates in particular by transmitting one or more (typically multiple) infrared signals 13 out of the sensing assembly, the infrared signals 13 being generated by one or more infrared phototransmitters…portions of the infrared signals 13 are then reflected by an , and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor (portions of the infrared signals 13 are then reflected by an object or objects that is/are present such as the hand 11 [external object]…the reflected signals 15 are in turn sensed by one or more infrared light sensing devices or photoreceivers, see ¶ 0024; in some cases it may be desirable to actuate all of the phototransmittcrs simultaneously to increase the overall intensity of the light emitted by the sensing assembly, which can increase the overall amount of reflected light that makes its way back to the photoreceiver and thereby make it possible to sense the proximity of an external object even though the object is a fairly large distance away from the sensing assembly, see ¶ 0072; a pyramid-type sensing assembly that is capable of being used to detect the presence of an object (or a collection of objects) external to the mobile device 2 (and external to the sensing assembly itself), see ¶ 0023; Figure 7 illustrates in step 386 where light is received at photo receiver and in step 392 the received light information determines position of external object. Examiner construes the photoreceiver within the sensing assembly 4 as the single receiver and the optical sensor as light is reflected back from the hand to a single photoreceiver).
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
Alameh and Inoue do not expressly disclose a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness.
Lockwood teaches a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness (proximity sensor 26 [single receiver] may emit a beam of electromagnetic radiation, e.g. infrared, and detect a return signal [receives a visible light] after the beam bounces off an object near mobile phone 10…proximity sensor 26 may emit an electromagnetic or electrostatic field and detect changes in the field as an object proximate mobile phone 10 enters the field emitted by the sensor, see Col. 8, lines 30-44; in the event proximity sensor 26 detects an object proximate mobile phone 10 and accelerometer 28 determines the orientation of the phone as vertical, processor 30 of the mobile phone may infer that the phone has been raised to the user's 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh and Inoue with Lockwood to teach a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness. The suggestion/motivation would have been in order for the display of a mobile device to be turned off during a phone call when a proximity sensor detects an object proximate the device (see Abstract).
Alameh, Inoue and Lockwood do not expressly disclose a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light-permeable display screen; and an emitter facing the second surface of the light-permeable display screen; wherein the second surface comprises a display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area; wherein the optical sensor is arranged opposite to the display area, the display area comprises a window region, and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region, wherein the optical sensor is further configured to receive the visible light through the window region.
Zhou teaches a light-permeable display screen having a first surface and a second surface facing away from the first surface (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3); and an optical sensor being arranged opposite to the second surface of the light-permeable display screen (sensor component signal transmitter and a signal receiver where the sensor component is under the display screen, see pg. 3) and an emitter facing the second surface of the light-permeable display screen (transmitting the transmission signal through the through hole through the display by using the signal transmitter of the sensor component, see pg. 3), 
Zhou teaches wherein the second surface comprises a display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3; signal transmitter 131 passes a signal through the display screen via a through hole, pg. 5, 8th para). 
Zhou teaches wherein the optical sensor is arranged opposite to the display area (sensor assembly is disposed under the display screen, see pg. 2, th para), the display area comprises a window region (infrared light emitted through the outermost glass [window region], see pg. 2, 1st para), and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region (infrared light emitting end of the sensor can pass through the opening and the infrared light can be emitted through the outermost glass [window region], see pg. 2, 1st para), wherein the optical sensor is further configured to receive the visible light through the window region (ambient light sensor detects ambient light incident through the opening, see pg. 2, 1st para). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood with Zhou to teach a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light-permeable display screen; and an emitter facing the second surface of the light-permeable display screen; wherein the emitter is configured to emit an infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor, and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness; wherein the second surface comprises a display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area; wherein the optical 
Tanaka teaches wherein the single receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood and Zhou with Tanaka to teach wherein the single receiver is configured to receive the infrared light and the visible light at different times. The suggestion/motivation would have been in order to improve quality of the captured image in the low illumination environment (see Col. 15, lines 22-23).
Alameh, Inoue, Lockwood, Zhou and Tanaka do not expressly disclose wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen.
Cho teaches wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen (another portion (e.g. a cushion layer) of the protective layer 190_6 [buffer layer] may be disposed between a lower portion of the digitizer 301_1 and the heat radiating layer 195 [metal sheet]…protective layer 190_6 may include…a cushion layer, and may include a hole of a specified size formed in an area corresponding to the sensor disposition area 191, see ¶ 0083, 0087; Fig. 3C); and 
a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise (the digitizer 301_1 may be disposed under the protective layer 190_6 and may include a hole of a specified size formed in an area corresponding to the sensor disposition area 191…the electronic device may further include a heat radiating layer 195, and the heat radiating layer 195 may be positioned under the digitizer 301_1, see ¶ 0088; Fig. 3C. Examiner construes that the heat radiating layer and the digitizer form the claimed metal sheet), 
wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen (a hole related to sensing of a fingerprint may be formed at a lower portion of one side of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood, Zhou and Tanaka with Cho to teach wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen. The suggestion/motivation would have been in order to identify an approach of a fingerprint according to the luminance information in advance (see Abstract).
As to Claim 12, depending on Claim 7, Zhou teaches wherein the optical sensor comprises a proximity sensor and an ambient-light sensor, the proximity sensor comprises a proximity emitter and a proximity receiver (infrared light emitting end of the proximity sensor can pass through the opening, and the infrared light can be emitted through the outermost glass. The ambient light sensor detects ambient light incident through the opening, see pg. 2, 1st para), 
the proximity emitter is configured to emit an infrared light through the light-permeable display screen (infrared light emitting end of the proximity sensor can pass through the opening, and the infrared light can be emitted through the outermost glass, see pg. 2, 1st para) and the proximity receiver is configured to receive the infrared light reflected by an object so as to detect a distance from the object to the electronic device (proximity sensor detects whether the mobile phone is close to the face by detecting infrared light emitted by the infrared emitter, see pg. 1), 
the ambient-light sensor comprises an ambient-light receiver, and the ambient-light receiver is configured to receive an ambient light so as to adjust a brightness of the light-permeable display screen according to the ambient light (The ambient light sensor detects ambient light incident through the opening, automatically adjusting the brightness of the display screen backlight or the like according to the intensity of the ambient light, see pg. 2, 1st para),
the proximity emitter serves as the emitter of the optical sensor, and the ambient-light receiver is integrated with the proximity receiver to serve as the receiver of the optical sensor (proximity sensor detects whether the mobile phone is close to the face by detecting infrared light emitted by the infrared emitter, see pg. 1; infrared light emitting end of the proximity sensor can pass through the opening, and the infrared light can be emitted through the outermost glass. The ambient light sensor detects ambient light incident through the opening, see pg. 2, 1st para). 
a light-permeable touch panel coupled to the light-permeable display screen, the first surface of the light-permeable display screen facing the touch panel (cover glass 711 is located at the uppermost layer of the display screen 71 and protects the touch panel 712; touch panel 712 is disposed under the cover glass 711; display inner screen 713 is disposed below the touch panel 712 and covered by the touch panel 712, see pg. 7, 7th – 10th paras.); and 
a light-permeable cover plate coupled to the light-permeable touch panel and covering the touch panel (touch panel 712 is disposed under the cover glass 711 and covered by the cover glass 711, see pg. 7, 9th para), wherein the light-permeable touch panel and the light-permeable cover plate each having a light transmittance for the visible light larger than 90% and a light transmittance for the infrared light larger than 90% (processor 74 can detect the proximity state of the external object from the display screen according to the intensity of infrared light. When there is no object to block, the value at the receiving end is the smallest. As the object approaches, the value continues to increase to full scale, e.g. light transmittance for visible light larger than 90%. When there is no object blocking, the value is 50, e.g. light transmittance for infrared light larger than 90%, see pg. 8, 1st para). 
As to Claim 14, depending on Claim 13, Zhou teaches wherein the light-permeable display screen comprises a display area, and a ratio of an area of the display area to an area of the light-permeable cover plate is larger than 90% (light shielding sheet 12 is disposed under the display screen 11 and is provided th para, pg. 6, 1st para). 
As to Claim 15, Alameh teaches an electronic device, comprising: an optical sensor (mobile device having an optical sensor, see ¶ 0028; sensing assembly 4, see ¶ 0031; Fig. 3), wherein the optical sensor comprises: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); wherein the single emitter is configured to emit an infrared light to an external object (The sensing assembly is operated so that light is emitted from the phototransmitters, reflected by the object, and received by the photoreceiver, see Abstract; the sensing assembly 4 operates in particular by transmitting one or more (typically multiple) infrared signals 13 out of the sensing assembly, the infrared signals 13 being generated by one or more infrared phototransmitters…portions of the infrared signals 13 are then reflected by an , and the receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor (portions of the infrared signals 13 are then reflected by an object or objects that is/are present such as the hand 11 [external object]…the reflected signals 15 are in turn sensed by one or more infrared light sensing devices or photoreceivers, see ¶ 0024; in some cases it may be desirable to actuate all of the phototransmittcrs simultaneously to increase the overall intensity of the light emitted by the sensing assembly, which can increase the overall amount of reflected light that makes its way back to the photoreceiver and thereby make it possible to sense the proximity of an external object even though the object is a fairly large distance away from the sensing assembly, see ¶ 0072; a pyramid-type sensing assembly that is capable of being used to detect the presence of an object (or a collection of objects) external to the mobile device 2 (and external to the sensing assembly itself), see ¶ 0023; Figure 7 illustrates in step 386 where light is received at photo receiver and in step 392 the received light information determines position of external object. Examiner construes the photoreceiver within the sensing assembly 4 as the single receiver and the optical sensor as light is reflected back from the hand to a single photoreceiver).
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
Alameh and Inoue do not expressly disclose a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness.
Lockwood teaches a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness (proximity sensor 26 [single receiver] may emit a beam of electromagnetic radiation, e.g. infrared, and detect a return signal [receives a visible light] after the beam bounces off an object near mobile phone 10…proximity sensor 26 may emit an electromagnetic or electrostatic field and detect changes in the field as an object proximate mobile phone 10 enters the field emitted by the sensor, see Col. 8, lines 30-44; in the event proximity sensor 26 detects an object proximate mobile phone 10 and accelerometer 28 determines the orientation of the phone as vertical, processor 30 of the mobile phone may infer that the phone has been raised to the user's 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh and Inoue with Lockwood to teach a single receiver further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness. The suggestion/motivation would have been in order for the display of a mobile device to be turned off during a phone call when a proximity sensor detects an object proximate the device (see Abstract).
Alameh, Inoue and Lockwood do not expressly disclose a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light-permeable display screen; and an emitter facing the second surface of the light-permeable display screen; wherein the second surface comprises a display area and a black matrix area surrounding the display area, and the optical sensor is arranged opposite to the black matrix area; wherein the black matrix area comprises a window region and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region, wherein the optical sensor is further configured to receive the visible light through the window region.
Zhou teaches a light-permeable display screen having a first surface and a second surface facing away from the first surface (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3); and an optical sensor being arranged opposite to the second surface of the light-permeable display screen (sensor component signal transmitter and a signal receiver where the sensor component is under the display screen, see pg. 3) and an emitter facing the second surface of the light-permeable display screen (transmitting the transmission signal through the through hole through the display by using the signal transmitter of the sensor component, see pg. 3), 
Zhou teaches wherein the second surface comprises a display area and a black matrix area surrounding the display area, and the optical sensor is arranged opposite to the black matrix area (sensor assembly 13 is disposed under the light shielding sheet 12, see pg. 5, 6th para; light shielding sheet 12 is disposed under the display screen 11 and can be a black foam [black matrix area] for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para). 
Zhou teaches wherein the black matrix area comprises a window region (light shielding sheet 12 [second window region] can be a black foam for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para), and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region (light shielding sheet 72 disposed under the display screen 71 and is provided with at least one through hole. The sensor component 73 includes a signal transmitter 731 and a signal receiver 732 where the transmission signal transmitted by the signal transmitter 731 passes through the display screen 71 through the through hole, see pg. 6, 10th para – pg. 7, 1st para), wherein the optical sensor is further configured to receive the visible light through the window region (signal receiver 732 of the sensor assembly receives the reflection signal of the transmission signal reflected by the external object, see pg. 7, 1st para). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood and Zhou with Tanaka to teach a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light-permeable display screen; and an emitter facing the second surface of the light-permeable display screen; wherein the second surface comprises a display area and a black matrix area surrounding the display area, and the optical sensor is arranged opposite to the black matrix area; wherein the black matrix area comprises a window region and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region, wherein the optical sensor is further configured to receive the visible light through the window region. The suggestion/motivation would have been in order for a preset distance 
Tanaka teaches wherein the receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood and Zhou with Tanaka to teach wherein the single receiver is configured to receive the infrared light and the visible light at different times. The suggestion/motivation would have been in order to improve quality of the captured image in the low illumination environment (see Col. 15, lines 22-23).
Alameh, Inoue, Lockwood, Zhou and Tanaka do not expressly disclose wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen.
wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen (another portion (e.g. a cushion layer) of the protective layer 190_6 [buffer layer] may be disposed between a lower portion of the digitizer 301_1 and the heat radiating layer 195 [metal sheet]…protective layer 190_6 may include…a cushion layer, and may include a hole of a specified size formed in an area corresponding to the sensor disposition area 191, see ¶ 0083, 0087; Fig. 3C); and 
a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise (the digitizer 301_1 may be disposed under the protective layer 190_6 and may include a hole of a specified size formed in an area corresponding to the sensor disposition area 191…the electronic device may further include a heat radiating layer 195, and the heat radiating layer 195 may be positioned under the digitizer 301_1, see ¶ 0088; Fig. 3C. Examiner construes that the heat radiating layer and the digitizer form the claimed metal sheet), 
wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen (a hole related to sensing of a fingerprint may be formed at a lower portion of one side of the display 160, and a protective layer 190_6 aligned with the sensor disposition area 191, the digitizer 301_1, the heating radiating layer 195 and the bonding layer 302_1 may be disposed, see ¶ 0086; Fig. 3C; fingerprint sensor 180 [optical sensor] may be aligned with the sensor disposition area 191 of the rear 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue, Lockwood, Zhou and Tanaka with Cho to teach wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen. The suggestion/motivation would have been in order to identify an approach of a fingerprint according to the luminance information in advance (see Abstract).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694

/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694